Citation Nr: 1416274	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  08-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

3.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus, associated with herbicide exposure.

4.  Entitlement to an initial evaluation in excess of 10 percent for cataracts prior to November 16, 2011,  and in excess of 30 percent since then.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July and August 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for service connection for an unspecified skin rash and PTSD, granted service connection for type II diabetes mellitus associated with herbicide exposure with a 20 percent disability rating assigned, effective November 22, 2006, and granted service connection for cataracts with a noncompensable rating assigned, effective November 22, 2006.

The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in November 2008 and May 2009.  He provided testimony before the undersigned Acting Veterans Law Judge at the RO in June 2010. Transcripts of each hearing are of record.

In March 2011, the Board reopened and remanded the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  The Board also remanded the claims for increased evaluations of type II diabetes mellitus and cataracts.  

In an August 2012 rating decision, the Appeals Management Center (AMC) granted a 10 percent evaluation for bilateral cataracts prior to November 16, 2011, and a 30 percent evaluation since that date.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for peripheral neuropathy of the feet as secondary to service-connected type II diabetes mellitus  has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the Board's remand directives, the Veteran was afforded a VA examination to address his claim of entitlement to service connection for a skin disorder in November 2011.  The examination resulted in assessment of atopic dermatitis with an onset of 2008.  The examination report documents that the Veteran had reported a history of episodic itching and an assessment of atopic dermatitis by biopsy.  

The Veteran's representative asserts that the November 2011 VA skin examination is inadequate.  The representative points out that the Board directed that the Veteran's subjective history be fully considered and that the examiner did not consider the Veteran's reports of skin symptoms in and since service.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  He also notes that the examiner's rationale that there was "no evidence" to support an etiological relationship to service is cursory and insufficient.  To be adequate, a medical opinion must do more than state a conclusion; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  Stefl v. Nicholson, 21 Vet. App. at 123 (citing Tucker v. West, 11 Vet. App. 369, 374 (1998)).  Accordingly, the Board finds that the medical opinion should be returned.  38 C.F.R. § 4.2.

With respect to the claim of entitlement to service connection for acquired psychiatric disorder, to include PTSD and depression, the Board remanded the claim to attempt to verify the Veteran's claimed stressors and to afford the Veteran a VA examination.  The Veteran was afforded such an examination in November 2011, which did not result in the assessment of PTSD, but rather cocaine dependence, alcohol abuse and substance-induced mood disorder.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

A review of the November 2011 examination report documents that the Veteran had reported a history of hospitalization within the past 30 days for depression, although the examiner did not render an Axis I diagnosis thereof.  A review of the Virtual VA paperless appeals system discloses that following the VA examiner's opinion VA medical records dated in September 2011 reflecting admission for psychiatric treatment, to include depression were associated with the claims file.  Thus, it appears that the examiner's opinion was not a fully informed one.  Accordingly, it is inadequate for rating purposes and must be returned.  38 C.F.R. § 4.2.

The Veteran was afforded a VA examination pertaining to the severity of his type II diabetes mellitus in November 2011.  The examination report documents an impression of no peripheral neuropathy.  A review of the Virtual VA system discloses a June 2012 complaint of neuropathy symptoms of the feet.  As noted herein above, the Board is referring a claim of entitlement to service connection for peripheral neuropathy of the feet as secondary to type II diabetes mellitus.  Nonetheless, these indications suggest that the Veteran's type II diabetes mellitus may have worsened since his VA examination.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared. VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's complaints indicate possible worsening of the service-connected disability, he should be afforded a new VA examination to address the severity of this condition.

In accordance with the Board's remand directives the Veteran was also afforded a VA examination of the eyes in relation to his cataracts claim and such was conducted in November 2011.  The report thereof notes, inter alia, severely constricted visual fields and references a Goldmann Perimeter Chart (GPC) produced at that time, although such was not included with the examination report.  A May 2012 addendum to the examination report documents that the Veteran's GPC "never made it into the patient's chart" and that the Veteran should be afforded another VA examination.  A June 11, 2012, addendum notes constricted visual fields, but contains no GPC.  C & P examination on June 16, 2012, notes cataracts surgery in March 2012 and that a GPC was then obtained; however, again none was associated with the examination report.  

Upon remand, the AOJ should attempt to obtain the November 2011 and June 2012 GPCs.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Veteran's representative also requests that the Veteran be afforded another VA examination to address his cataracts in light of the absent GPCs.  Due to the absence of the GPCs on several occasions, the Veteran should be afforded another VA examination to address his cataracts.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Also, the Board notes that the Veteran receives fairly regular VA medical treatment. A review of the claims file, to include the Virtual VA paperless claims system, shows that the most recent VA records associated therewith are dated June 25, 2012.  Thus, up-to-date treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after approximately June 25, 2012.  Perform any and all follow-up as necessary, and document negative results.

2.  Attempt to obtain the Goldmann Perimeter Charts obtained during the Veteran's November 2011 and June 2012 VA examinations for cataracts and associate them with the claims file.  Perform any and all follow-up as necessary, and document negative results.

3.  After the development directed in paragraph 1 has been completed to the extent possible, the Veteran should be scheduled for a VA psychiatric examination.  The examiner should review the claims folder and note such review in the examination report.

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis, including any of the verified stressors or the Veteran's reports of fear of hostile military activity.

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability, including depression and a mood disorder, is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to service.

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history; the reported in-service injuries, exposures, or events; and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

4.  After the development directed in paragraph 1 has been completed to the extent possible, the Veteran should be scheduled for a VA skin examination to determine the nature and etiology of any currently diagnosed skin disability.  The examiner should review the claims folder and note such review in the examination report.  The examiner should provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that any currently diagnosed skin disability is etiologically related to service.  A similar opinion should be provided as to whether the skin condition was caused or permanently worsened by the service-connected type II diabetes mellitus . The examiner should obtain a complete history from the Veteran and his subjective history should be fully considered by the examiner; if the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

5.  After the development directed in paragraph 1 has been completed to the extent possible, the Veteran should be scheduled for a VA endocrine examination to determine the symptoms and severity of the service-connected type II diabetes mellitus.  The examiner should review the claims folder and note such review in the examination report.  The examiner should identify all current manifestations and complications of the Veteran's diabetes mellitus.  The examiner should provide an opinion concerning whether the Veteran's activities have been regulated due to his diabetes mellitus and detail the frequency of his visits to his diabetic care provider.  The presence or absence of ketoacidosis, hypoglycemic reactions, a restricted diet, or insulin use should be noted.  The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale.

6.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, the Veteran should be scheduled for a VA eye examination to address the symptoms and severity of the service-connected cataracts.  The examiner should review the claims folder and note such review in the examination report.  The examination must encompass visual acuity and field vision testing, and must address all eye symptoms attributed to secondary complications from type II diabetes mellitus.  A Goldmann Perimeter Chart must be obtained and associated with the examination report and claims file.  The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale.

7.  The AOJ should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

8.  After the development requested above has been completed to the extent possible, review the record and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.














	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


